Citation Nr: 0530260	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to an increased rating for chronic 
dermatophytosis, currently evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
August 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By a 
decision issued in February 2002, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a back disorder.  As well, 
the RO denied direct service connection  for a 
gastrointestinal disorder, classified as dyspepsia, and 
claimed as a stomach condition.  Also, the RO confirmed and 
continued a 10 percent evaluation for chronic dermatophytosis 
of the feet.  In January 2003, the RO issued a decision 
denying service connection for dyspepsia as secondary to 
medication for service-connected disabilities.  


A hearing was held at the RO in June 2003 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.  

The Board remanded the case for further development, in April 
2004, to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The development requested was performed to 
the extent feasible, and the case has been returned to the 
Board for continuation of appellate review.


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1999, the RO 
denied the veteran's claim of entitlement to service 
connection a back disorder.

2.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.

3.  There is no competent evidence that the veteran has a 
chronic gastrointestinal disorder attributable to service, 
and a chronic gastrointestinal disorder is not shown to be 
causally related to a service-connected hypertension or 
dermatophytosis of the feet.  

4.  Chronic dermatophytosis of the feet is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; also, the condition does not require systemic 
immunosuppressive therapy or involve at least 20 percent of 
the entire body.


CONCLUSIONS OF LAW

1.  The August 1999 decision of the RO denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by service, nor is it  proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

4.  Criteria are not met for a rating higher than 10 percent 
for chronic dermatophytosis of the feet.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to and since August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of October 2002 and 
April 2005 letters from the RO to the appellant that were 
issued in connection with the RO's decisions in February 2002 
and January 2003.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records have been obtained to the extent feasible.  
In this regard, at his June 2003 personal hearing, the 
veteran claimed that he had gone on sick call and received 
treatment for a back complaint, at an aid station, while at 
Fort Polk, Louisiana, after he was injured in tracked vehicle 
accident.  The Board's April 2004 remand directed that the 
RO, via the AMC, contact the National Personnel Records 
Center (NPRC) and request a thorough search for the claimed 
additional service medical records.  NPRC verified that the 
veteran's service medical records had already been sent and 
that no additional service medical records were available.  
Accordingly, a further search for the claimed service medical 
records would be futile.  

Additionally, the veteran's VA medical records have been 
added to the claims file.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  He has not identified records from non-VA medical 
sources that must be obtained.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letters of 
October 2002 and April 2005, which was after the RO's initial 
decision denying the claims that the subjects of this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran submitted his application to reopen his claim for 
service connection for a back disorder since August 29, 2001.  
According to the definition since August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).



Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  


Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  

A noncompensable rating is warranted where there is less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.


Analysis

New and Material Evidence to Reopen the Claim of Service 
Connection
for a Back Disorder

The RO denied service connection for a back disorder in April 
1993 and again in August 1999.  The RO informed the veteran 
of each decision, but he did not appeal either one.  The 
August 1999 decision is the last final denial of the claim on 
any basis.  So the Board's analysis of the evidence starts 
from that point.  The Board, however, will first review the 
evidence that was before the RO when the veteran's claim was 
last considered.  The evidence considered in connection with 
the RO's August 1999 decision included the following:  
Service medical records, VA examination reports, and a VA 
Report of Accidental Injury in Support of a Claim for 
Compensation or Pension.

Service medical records disclose that the veteran presented 
at a clinic in October 1986, complaining of low back pain.  
He then denied trauma as a source of his low back pain.  X-
rays of lumbar spine were negative.  There were no documented 
recurrences of low back problems during service.  At the June 
1992 retirement examination, the veteran denied recurrent 
back pain, and the spine and musculoskeltetal system were 
evaluated as normal.  

When the veteran was examined by VA in February 1993, a few 
months after service retirement, he reported continuing back 
pain, and again denied specific inservice back trauma.  It 
was found that the lumbosacral spine had some tenderness of 
paravertebral muscles.  No limitation of motion of the 
lumbosacral was indicated.  X-rays of the lumbar spine were 
normal.  The examiner noted low back pain, but no organic 
disorder of the low back or lumbosacral spine was then 
identified.  

A VA general medical examination was performed in August 
1998.  The assessment was lumbosacral degenerative joint 
disease.  

The VA accident report, received in March 1999, relates that 
the veteran sustained injury while participating in a field 
training problem at Ft. Polk, Louisiana, around May 1986.  He 
indicated that he was on a night training exercise when a 
tracked vehicle ran off a cliff, then rolled over, and he was 
knocked around.  

The evidence added to the record since the RO's August 1999 
decision includes VA clinical records and examination 
reports, as well as the transcript of a hearing before the 
undersigned VLJ.  

VA tomography of the lumbosacral spine in December 2001 
demonstrated degenerative disc disease.  X-ray examination 
revealed scoliosis of the spine with L5-S1 disc space 
narrowing.  

A February 2002 treatment entry indicates the veteran's 
report of having hurt his back in October 2001 while working 
as a manager for a building supplies company.  Other VA 
clinical records, dated from October 2001 through April 2005, 
reflect the veteran's continued complaints of low back pain.  
A treatment notation in those clinical records shows that he 
related his back pain to a tracked vehicle accident during 
service.  At the veteran's personal hearing in June 2003, the 
veteran again attributed his back pain to a tracked vehicle 
accident during service.  

The evidence that was before the RO in August 1999 
demonstrated an acute and transitory inservice episode of low 
back pain that had resolved without producing chronic 
disability.  Although the veteran again complained of low 
back pain a few months after service retirement, no low back 
disorders were objectively demonstrated on physical 
examination.  Moreover, x-ray examination ruled out arthritis 
of the lumbosacral spine, so no basis was provided for a 
grant of service connection for arthritis of the lumbosacral 
spine within the one year presumptive period following the 
veteran's retirement from service.  

Degenerative changes of the lumbosacral spine were first 
objectively confirmed several years after the veteran had 
retired from military service.  When the RO issued its August 
1999 decision, the record contained no medical opinion 
linking degenerative changes of the lumbosacral spine to 
military service.  

The additional medical evidence added to the record since the 
RO's August 1999 decision is not new since it merely 
continues to show treatment for chronic degenerative changes 
of the lumbosacral spine, a condition that had already been 
established by evidence of record previously considered by 
the RO.  The additional medical evidence is also not material 
because it still does not contain any clinician's assessment 
that a low back disorder is related to any event or 
occurrence of the veteran's military service.

The additional evidence added to the record since August 1999 
in the form of the veteran's testimony is also not new.  He 
essentially reiterated the assertion, recorded in the earlier 
VA accident report, that he has a back disorder as result of 
trauma sustained in a tracked vehicle accident during 
service.  

The veteran's testimony linking a chronic back disorder to 
claimed inservice trauma amounts to an opinion about a matter 
of medical causation.  Even accepting as true that the 
episode of back trauma occurred during service, it 
nevertheless remains that he has provided no competent 
medical opinion linking degenerative changes of the 
lumbosacral spine or any other back disorder to military 
service.  So the additional testimonial evidence is not 
material.  His lay assertions of medical causation cannot 
serve as the predicate to reopen a claim for compensation 
benefits.  Moray v. Brown, 5 Vet. App. 211 (1993).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for a Gastrointestinal Disorder

The veteran maintains that a stomach condition had its onset 
in service, as he claims he began to have stomach problems 
around 1989 while he was still on active duty.  
Alternatively, he claims that he developed a stomach 
condition as a result of medications he takes for his 
service-connected conditions.  He particularly includes 
Naprosyn, that he takes for back pain, as one of the 
medications said to have brought about his stomach condition.

Service medical records show that the veteran complained of 
lower abdominal pain in August 1972, but no findings or 
diagnoses of a gastrointestinal disorder were recorded.  In 
June 1990, he reported stomach pain.  On clinical inspection, 
the abdomen was soft and nontender; no gastrointestinal 
diagnosis was rendered.  On the physical examination in June 
1992 for service retirement, the veteran complained of 
frequent indigestion.  However, clinical inspection showed no 
gastrointestinal defects.  

A VA barium x-ray examination in March 1999 showed that the 
esophagus was normal, without evidence of hiatal hernia or 
reflux.  In February 2000, the assessment at a VA clinic was 
that the veteran had gastroesophageal reflux disease (GERD), 
probably due to medication use.  A report of a VA 
hypertension examination in January 2002 shows that the 
veteran took the following antihypertensive medications:  
Plendil and terazosin hydrochloride.  On a VA skin 
examination in January 2002, the veteran reported using 
"Carmol" lotion on his feet. 

A VA gastrointestinal examination was performed in May 2005.  
The examiner reported review of the veteran's claims file.  
Physical examination was performed.  The veteran related a 
history of indigestion going back to 1982 while he was in 
military service.  The examiner believed that it was less 
likely than not that GERD was related to the veteran's 
military service.  It was the examiner's assessment that GERD 
evolved from the nonsteroidal inflammatory drugs (NSAID) 
given for the veteran's back problems.  The examiner made no 
reference suggesting that GERD was attributable to the 
effects of any medication given for service-connected 
hypertension or chronic dermatophytosis.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking GERD to military service or to a service-
connected disability.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has provided no competent medical 
evidence showing that GERD had its onset in service; that it 
is otherwise attributable to service; or that it is related 
to medication taken for any service-connected disability.  

The Board does not dispute the veteran's assertion that the 
effects of NSAID medication he takes for a back disorder 
resulted in GERD.  Indeed, a VA examiner has verified the 
contended relationship.  However, the Board notes that 
service connection is not in effect for a back disorder, so 
there is no basis for grant of secondary service connection 
for GERD as resulting from medication for the nonservice-
connected back disorder.  

For these reasons, the claim for service connection for must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Rating for Chronic Dermatophytosis of the Feet

Service connection was granted and a noncompensable rating 
was assigned for chronic dermatophytosis of the feet, 
effective September 1992.  A 10 percent evaluation was 
assigned for that disorder, from March 1999, and has been in 
effect at that level since then.  

The veteran maintains that he has a skin rash of the webs of 
the toes and that he  must change his socks at least twice a 
day because of foot wetness.  He assets that he experiences 
constant exudation and itching of the feet and that his foot 
lesions are extensive and markedly disfiguring.  

Service medical records indicate the veteran was treated for 
small lesions (blisters) of the feet.  On general medical 
examination by VA in February 1993, he reported using 
Cortisone-based cream, but stated that it did not relieve the 
itching of his feet.  It was found that the skin of the feet 
exhibited blisters in the soles bilaterally and also some wet 
scaly lesions in between the webs of the toes.  The diagnosis 
was chronic dermatophytosis of the feet.  

On VA examination of the feet in January 2002, mild 
maceration was detected in between the webs of the toes.  
Also noted was mild scaling of the feet in the plantar 
aspect.  The diagnosis was tinea pedis.  

Dermatophytosis of the feet, also identified in this case as 
tinea pedis, may be rated on the basis of eczema or 
dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
There is no objective evidence of constant exudation or 
itching (as opposed to merely periodic itching), extensive 
lesions or marked disfigurement.  And absent these findings, 
there is no basis for assigning a rating higher than 
10 percent under the former Diagnostic Code 7806.  

Chronic dermatophytosis, being in the veteran's case confined 
to the feet, clearly involves less than 20 percent of the 
surface area of the body.  Also, there is no medical evidence 
that dermatophytosis of the feet requires systemic 
corticosteroid or immunosuppressive therapy.  Systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  It appears that the veteran may use 
some sort of lotion, possibly even a prescription Cortisone-
based cream for his feet.  However, he applies that 
medication topically to the skin.  So, absent the need for 
systemic corticosteroid or immunosuppressive therapy to treat 
the skin disorder of the feet, and absent involvement of at 
least 20 percent of the entire body, there is no basis for 
assigning a rating higher than 10 percent under the revised 
Diagnostic Code 7806.

In determining that a rating higher than 10 for chronic 
dermatophytosis of the feet is not warranted, the Board has 
been mindful of the benefit-of-the-doubt doctrine.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, and the 
appeal is denied.

Service connection for a gastrointestinal disorder is denied.

An increased rating above 10 percent for chronic 
dermatophytosis is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


